As filed with the Securities and Exchange Commission on June 24, 2014 Registration No. 333-195376 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 On Form F-3 To Form F-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Embraer S.A. (Exact name ofRegistrant as specified in its charter) Embraer Overseas Limited (Exact name ofRegistrant as specified in its charter) Embraer Inc. (Translation of Registrant’s name into English) Federative Republic of Brazil (State or Other Jurisdiction of Incorporation or Organization) Cayman Islands (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification No.) Not Applicable (I.R.S. Employer Identification No.) Av. Brigadeiro Faria Lima, 2170, F-56, térreo, sala 2656 12227-901 – São José dos Campos, SP, Brazil 55-12-3927-1000 (Address, including zip code, and telephone number, including area code, of the registrant’s principal executive offices) National Registered Agents, Inc. 875 Avenue of the Americas, Suite 501 New York, NY 10001 1-800-767-1553 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Richard S. Aldrich, Jr., Esq. Skadden, Arps, Slate, Meagher & Flom, LLP Av. Brig. Faria Lima, 3311 04538-133 São Paulo-SP, Brazil 55-11-3708-1830 Approximate date of commencement of proposed offer to the public: From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ EXPLANATORY NOTE This Amendment No. 1 on Form F-3 (i) converts the Form F-4 registration statement (333-195376) to a registration statement on Form F-3 and relates to the registration, and delayed offering by the holders thereof, of US$540,518,000 aggregate principal amount of 5.696% Senior Notes due 2023 issued by Embraer Overseas Limited (the “registrant”) and unconditionally guaranteed by Embraer S.A., or the notes. This amendment No. 1 (i) includes an updated prospectus relating to the offering of the notes by the holders thereof and (ii) refiles certain exhibits to the registration statement. All filing fees payable in connection with the registration of these securities were previously paid by the registrant in connection with the filing of the Form F-4registration statement (333-195376). PROSPECTUS EMBRAER OVERSEAS LIMITED US$540,518,000 aggregate principal amount of 5.696% Senior Notes due 2023 Unconditionally Guaranteed as to payment of principal and interest by EMBRAER S.A. Embraer Overseas Limited, or Embraer Overseas, issued the notes, which are fully, unconditionally and irrevocably guaranteed by Embraer S.A.,or Embraer, in connection with exchange offers completed on September 16, 2013 and September 30, 2013 in reliance on Rule 144A and Regulation S under the Securities Act of 1933, as amended.Embraer is the parent company ofEmbraer Overseas. This prospectus covers resales from time to time by selling noteholders of any or all of the notes. The notes bear interest at a rate of 5.696% per annum and began accruing interest from September 16, 2013 or from the most recent interest payment date to which interest has been paid or provided for,based upon a 360-day year consisting of twelve 30-day months. Interest on the notes ispayable semi-annually in arrears on March 16 and September 16 of each year, commencing onSeptember 16, 2014. The notes will mature on September 16, 2023. The notes and the guarantees constitute unsecured unsubordinated obligations of Embraer Overseas and Embraer, respectively, and rank equal in right of payment with all of the other existing and future unsecured unsubordinated indebtedness of Embraer Overseas and Embraer, respectively. We will not receive any proceeds from the sale by holders of the notes. Other than underwriting discounts and commissions, brokerage commissions and transfer taxes, if any, relating to the sale or disposition of the notes, we will pay all expenses related to the registration of the notes, and certain other expenses. The notes were delivered in book entry form through the facilities of The Depository Trust Company, or DTC, for the accounts of its participants, including Euroclear Bank S.A./N.V., as the operator of the Euroclear System, or Euroclear, and Clearstream Banking, socié t é anonyme, or Clearstream Banking, and trade in DTC’s Same Day Funds Settlement System. Our business and an investment in the notes involvesignificant risks. See “Risk Factors”beginning on page6 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the adequacy of accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is June 24, 2014 TABLE OF CONTENTS Page WHERE YOU CAN FIND MORE INFORMATION i INFORMATION INCORPORATED BY REFERENCE ii CAUTIONARY STATEMENTS CONCERNING FORWARD-LOOKING INFORMATION iii SUMMARY 1 RATIO OF EARNINGS TO FIXED CHARGES 5 RISK FACTORS 6 USE OF PROCEEDS 9 SELLING NOTEHOLDERS 10 EXCHANGE RATES 11 CAPITALIZATION AND INDEBTEDNESS 12 DESCRIPTION OF THE NOTES 13 BOOK-ENTRY; DELIVERY AND FORM 29 TAXATION 32 PLAN OF DISTRIBUTION 36 ENFORCEMENT OF CIVIL LIABILITIES 38 EXPENSES 40 LEGAL MATTERS 41 EXPERTS 42 You should rely only on the information contained in or incorporated by reference in this prospectus. We have not authorized anyone to provide you with different or additional information. If anyone provides you with different or additional information, you should not rely on it. You should assume that the information contained in or incorporated by reference in this prospectus is accurate only as of the date of this prospectus or the date of the document incorporated by reference. Our business, financial condition, results of operations, cash flows and prospects may have changed since then. This prospectus does not constitute an offer to sell or the solicitation of an offer to buy any securities other than the registered securities to which itrelates, nor does this prospectus constitute an offer to sell or the solicitation of an offer to buy securities in any jurisdiction to any person to whomit is unlawful to make such offer or solicitation in such jurisdiction. In this prospectus, unless otherwise specified, all references to (i) “we,”“us,” and “our”are to Embraer S.A. and its consolidated subsidiaries, including Embraer Overseas, (ii) “Embraer Overseas”are to Embraer Overseas Limited, (iii) “Embraer” are to Embraer S.A., (iv) to “restricted notes” are to the 5.696% Senior Notes due 2023 issued on September 16, 2013 and September 30, 2013 and related guarantees prior to their disposal and registration pursuant to this registration statement, (v) to “unrestricted notes” are to the 5.696% Senior Notes due 2023 issued on September 16, 2013 and September 30, 2013 and related guarantees following their disposal and registration pursuant to this registration statement, (vi) to “notes” are to the restricted notes and unrestricted notes, collectively, (vii) “ real ,”“ reais ,” or “R$” are to the legal currency of Brazil, and (viii) “U.S. dollar,”“U.S. dollars” or “US$” are to the legal currency of the United States. WHERE YOU CAN FIND MORE INFORMATION We are subject to the periodic reporting and other informational requirements of the Exchange Act of 1934, as amended, or the Exchange Act. Accordingly, we are required to file reports and other information with the Securities and Exchange Commission, or SEC. Embraer Overseas is not required under the Exchange Act to file annual, quarterly and current reports, proxy statements and other information with the SEC. Embraer Overseas’ financial condition, results of operations and cash flows are consolidated into our financial statements. i You may inspect and copy reports and other information to be filed by us at the public reference facilities maintained by the SEC at treet, N.E., Washington, D.C. 20549, and at the SEC’s Regional Office located at Citicorp Center, 500 West Madison Street, Suite 1400, Chicago, Illinois 60661. You may obtain copies of these materials upon written request from the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549, at prescribed rates. Please call the SEC at 1-800-SEC-0330 for more information on the public reference rooms and their copy charges, as well as the charges for mailing copies of the documents we have filed. You may also inspect and copy this material at the offices of the New York Stock Exchange, Inc., 20 Broad Street, New York, New York 10005. INFORMATION INCORPORATED BY REFERENCE The SEC allows us to “incorporate by reference” into this registration statement certain information we file with the SEC. This means that we can disclose important information to you by referring you to another document filed separately with the SEC. Each document incorporated by reference is current only as of the date of such document, and the incorporation by reference of such documents shall not create any implication that there has been no change in our affairs since the date thereof or that the information contained therein is current as of any time subsequent to its date. The information incorporated by reference is considered to be a part of this prospectus and should be read with the same care. When we update the information contained in documents that have been incorporated by reference by making future filings with the SEC, the information incorporated by reference in this prospectus is considered to be automatically updated and superseded. In the case of a conflict or inconsistency between information contained in this prospectus and information incorporated by reference into this prospectus, you should rely on the information contained in the document that was filed later.All information appearing in this prospectusis qualified in its entirety by the information and financial statements, including the notes thereto, contained in the documents we have incorporated by reference. This prospectus incorporates by reference the following documents: · our annual report on Form 20-F for the year ended December 31, 2013 filed on March 20, 2014, to which we refer in this prospectus as our 2013 Form 20-F; and · our report on Form 6-K furnished on April 30, 2014. We also incorporate by reference in this prospectus all subsequent annual reports filed with the SEC on Form 20-F under the Exchange Act, and those of our reports submitted to the SEC on Form 6-K that we specifically identify in such form as being incorporated by reference(i) after the date of this registration statement and before its effectiveness, to which we refer as our interim Form 6-K, and (ii) until this offering has been terminated. Upon written or oral request, we will provide to any person, including any beneficial owner, to whom a copy of this prospectus is delivered, at no cost to such person, a copy of any or all of the documents that have been incorporated by reference in this prospectus but not delivered with this prospectus, other than exhibits to such incorporated documents, unless such exhibits are specifically incorporated by reference in such document. You may make such a request by writing or telephoning us at the following mailing address or telephone number: Luciano Rodrigues Fróes, Head of Investor Relations Embraer S.A.
